Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are pending.  Claims 1-4 and 9-17 are presented for this examination.  Claims 5-8 are withdrawn.  Claims 1 and 5 are amended.  Claims 9-17 are newly added.
Status of Previous Rejections
103 art rejections over Hayakawa and Senda are both maintained from previous office action of 08/25/2022.
103 art rejections over Fortunati is withdrawn in view of amendment of claim 1.
A new ground of 112 4th paragraph rejection are made as follows in view of newly added claims 9-17.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/23/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 10 requires C between 0.01-0.1% which is broader than independent claim 1 required C<=0.005%.   Instant claim 17 requires S+Se between 0.005-0.2% which is broader than independent claim 1 required S+Se between 0.005-0.02%.   Hence, both claims 10 and 17 fail to further limit the subject matter of the claim upon which it depends.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 9-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hayakawa (JP2017101311A from IDS).
As for claims 1-4 and 9-17, it is noted instant claim 1 is amended to require Mo 0.05-0.2%. Hence, scope of claimed invention is changed.
Hayakawa discloses a grain oriented steel sheet having overlapping compositions as illustrated in Table 1 below.  (English translation Pages 3-5) 	
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Table 1
Element
Applicant
(weight %)
Hayakawa et al.
(weight %)
Overlap
(weight %)
Si
2-4.5
2-8
2-4.5
C
<=0.005
0.002-0.08
0.002-0.005
Mn
0.001-0.08
0.02-1
0.02-0.08
P
0.001-0.1
0.01-0.2
0.01-0.1
           Cu
0.001-0.1
0.005-1.5
0.005-0.1
S
0.0005-0.05
0.005-0.01
0.005-0.01
             Se
0.0005-0.05
0.005-0.01
0.005-0.01
B
0.0005-0.01
0.0002-0.0025
0.0005-0.0025
Mo
0.05-0.2
0.005-0.5
0.05-0.2
S+Se
0.005-0.05
0.005-0.01
0.005-0.01
B (Claim 2)
0.0011-0.01
0.0002-0.0025
0.0011-0.0025
Al (Claim 3)
0.0001-0.01
<=0.01
0.0001-0.01
N (Claim 3)
0.0005-0.005
<=0.006
0.0005-0.005
Cr (Claim 4)
0.001-0.1
0.005-0.1
0.005-0.1
Sn (Claim 4)
0.005-0.2
0.01-0.2
0.01-0.2
Sb (Claim 4)
0.005-0.2
0.01-0.2
0.01-0.2
Si (Claim 9)
2.5-4
2-8
2.5-4
C (Claim 10)
0.01-0.1
0.002-0.08
0.01-0.08
Mn (Claim 11)
0.005-0.08
0.02-1
0.02-0.08
P (Claim 12)
0.005-0.05
0.01-0.2
0.01-0.05
Cu (Claim 13)
0.005-0.09
0.005-1.5
0.005-0.09
S (Claim 14)
0.001-0.04
0.005-0.01
0.005-0.01
Se (Claim 15)
0.001-0.03
0.005-0.01
0.005-0.01
B (Claim 16)
0.0015-0.01
0.0002-0.0025
0.0015-0.0025
S+Se (Claim 17)
0.005-0.2
0.005-0.01
0.005-0.01


Claims 1-4 and 9-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Senda(EP2902508B1).
As for claims 1-4 and 9-17, Senda discloses a grain oriented steel sheet having overlapping compositions as illustrated in Table 2 below.  (paragraphs [0013]-[0022]) 	Specifically, all Inventive Examples of Table 2-2 has S+Se=0.02% which is within claimed S+Se range.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Table 2
Element
Applicant
(weight %)
Senda et al.
(weight %)
Overlap
(weight %)
Si
2-4.5
1-5
2-4.5
C
<=0.005
0.001-0.1
0.001-0.005
Mn
0.001-0.08
0.01-1
0.01-0.08
P
0.001-0.1
0.005-0.2
0.005-0.1
           Cu
0.001-0.1
0.01-0.5
0.01-0.1
S
0.0005-0.05
0.005-0.04
0.005-0.04
             Se
0.0005-0.05
0.005-0.04
0.005-0.04
B
0.0005-0.01
0.001-0.01
0.001-0.01
Mo
0.05-0.2
0.01-1
0.05-0.2
S+Se
0.005-0.05
0.005-0.04
0.005-0.04
B (Claim 2)
0.0011-0.01
0.001-0.01
0.0011-0.01
Al (Claim 3)
0.0001-0.01
0.003-0.05
0.003-0.01
N (Claim 3)
0.0005-0.005
0.001-0.02
0.001-0.02
Cr (Claim 4)
0.001-0.1
0.01-1
0.01-0.1
Sn (Claim 4)
0.005-0.2
0.01-1
0.01-0.2
Sb (Claim 4)
0.005-0.2
0.01-0.3
0.01-0.2
Si (Claim 9)
2.5-4
1-5
2.5-4
C (Claim 10)
0.01-0.1
0.001-0.1
0.01-0.1
Mn (Claim 11)
0.005-0.08
0.01-1
0.01-0.08
P (Claim 12)
0.005-0.05
0.005-0.2
0.005-0.05
Cu (Claim 13)
0.005-0.09
0.01-0.5
0.01-0.09
S (Claim 14)
0.001-0.04
0.005-0.04
0.005-0.04
Se (Claim 15)
0.001-0.03
0.005-0.04
0.005-0.03
B (Claim 16)
0.0015-0.01
0.001-0.01
0.0015-0.01
S+Se (Claim 17)
0.005-0.2
0.005-0.04
0.005-0.04


Response to Argument
	Applicant’s argument filed on 11/25/2022 is considered but is not persuasive for the following reasons:
	In response to applicant’s argument that Fortunati discloses two examples that comprise Cu, B and Mo at the same time but No. 4 comprises an excessive amount of Cu and No. 9 comprises a small amount of Mo, argument is moot since Fortunati is withdrawn.
In response to argument that Hayakawa does not disclose reducing MnS and in fact requires MnS as an essential inhibitor, argument does not commensurate in scope of claim 1 which does not exclude MnS as an essential inhibitor.
In response to argument that Hayakawa discloses Cu, B, and Mo as additive elements with Cr, Ti, Nb, V,Bi, Te, and Ta, but does not disclose that Cu, B, and Mo are essential elements, argument is not persuasive because the fact Hayakawa expressly discloses Cu is 0.005%-1.5, B 0.0002-0.0025, Mo 0.005-0.5% as broad ranges to improve the magnetic properties suggests lower limits of Cu, B and Mo are all greater than zero.  Hence, Cu, B and Mo as essential elements are expected.
In response to argument that Hayakawa does not disclose any examples that include Cu, B, and Mo at the same time, argument is not persuasive because according to MPEP 2123 II, mere disclosed examples do not constitute a teaching away from a broader disclosure because such mere disclosure does not criticize, discredit or otherwise discourage the claimed composition range. Also According to MPEP 2123 I  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)  In the instant case, the fact Hayakawa expressly discloses Cu is 0.005%-1.5, B 0.0002-0.0025, Mo 0.005-0.5% as broad ranges to improve the magnetic properties would have motivated one skill in the art to include Cu, B and Mo at the same time to improve the magnetic properties.
In response to argument that Senda discloses Cu, B, and Mo as additive elements with Cr, Ti, Nb, V,Bi, Te, and Ta, but does not disclose that Cu, B, and Mo are essential elements, argument is not persuasive because Seda expressly discloses Cu 0.01-0.5%, Mo 0.01-1 and B 0.001-0.01% to improve magnetic properties. Given lower limits of Cu, B and Mo of prior art are all greater than zero, Senda suggest Cu, B, and Mo are essential elements.
In response to argument that Senda do not disclose any examples that include Cu, B, and Mo at the same time, argument is not persuasive because according to MPEP 2123 II, mere disclosed examples do not constitute a teaching away from a broader disclosure because such mere disclosure does not criticize, discredit or otherwise discourage the claimed composition range. Also According to MPEP 2123 I  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)  In the instant case, the fact Seda expressly discloses Cu 0.01-0.5%, Mo 0.01-1% and B 0.001-0.01% as broad ranges to improve the magnetic properties would have motivated one skill in the art to include Cu, B and Mo at the same time to improve the magnetic properties.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733